González, J.
¶32 (concurring in part and dissenting in part) — I concur with the majority that Corey Trosclair’s conviction should be affirmed. However, I respectfully disagree with the majority’s conclusion that Kisha Fisher’s conviction should be reversed.
¶33 I agree with the majority that a defendant may rely on evidence presented at trial from either party to support an affirmative defense instruction. But even considering the State’s evidence, the affirmative defense instruction was not warranted. To receive the instruction in this case, there must have been sufficient evidence presented for the jury to find Fisher had no reasonable grounds to believe any participant was armed with a deadly weapon or intended to engage in conduct likely to result in death or serious physical injury. 11 Washington Practice: Washington Pattern Jury Instructions: Criminal 19.01 (3d ed. 2008). Neither the State nor Fisher presented such evidence. When given the opportunity during trial, counsel for Fisher did not elicit any testimony to support the notion that Fisher did not know the other participants were armed or planning to harm Leonard Masten. If anything, the instruction is inconsistent with Fisher’s statement to police that she assumed Mario Steele and Trosclair were going to rob Masten even after Steele told her that he was only going to lead the other men to Masten. 14 Verbatim Tr. of Proceedings (VTP) (Aug. 8, 2012) at 1644. Robberies by their nature require the use of some sort of force. Fisher’s statement is not evidence that *854she had no reasonable grounds to believe Steele’s or Tros-clair’s conduct was likely to result in serious physical injury. See State v. Davis, 101 Wn.2d 654, 659, 682 P.2d 883 (1984). Without eliciting some evidence to support the affirmative defense instruction, Fisher was not entitled to the instruction. I would affirm her conviction.
¶34 For Trosclair, I would hold that the redactions to Fisher’s statement did not facially incriminate Trosclair and did not violate Trosclair’s confrontation rights. “Bruton, as interpreted by Richardson, holds that certain ‘powerfully incriminating extrajudicial statements of a codefendant’ ” can be so prejudicial that a limiting instruction cannot correct them. Gray v. Maryland, 523 U.S. 185, 192, 118 S. Ct. 1151, 140 L. Ed. 2d 294 (1998) (quoting Richardson v. Marsh, 481 U.S. 200, 207, 107 S. Ct. 1702, 95 L. Ed. 2d 176 (1987) and citing Bruton v. United States, 391 U.S. 123, 88 S. Ct. 1620, 20 L. Ed. 2d 476 (1968)). When a confession is not incriminating on its face but becomes so “only when linked with evidence introduced later at trial,” the confession falls outside the protections of Bruton. Richardson, 481 U.S. at 208.
¶35 I agree with the majority that admission of a nontestifying codefendent’s out-of-court statement can violate the confrontation clause when the statement facially incriminates the defendant. I disagree with the majority that this one did. Nothing in Fisher’s statement “powerfully incriminatfes]” Trosclair as Bruton prohibits. Bruton, 391 U.S. at 135-36. When read in its entirety, it is difficult to tell who Fisher is referring to when she said “the first guy.” The majority asserts that the redaction “obviously refers to Trosclair” because Fisher stated she knew Steele and “ ‘the first guy’ ” were already in police custody. Majority at 845. All that statement shows, however, is that Fisher was aware that two people had been arrested in connection with this crime. That statement, on its face, does not implicate Trosclair. Fisher later said that there was a third person, the man from California, present at the drug deal with Masten. 14 VTP (Aug. 8, 2012) at 1610. Contrary to the *855majority’s view, Fisher never indicated whether she knew if the man from California had been arrested, which means he cannot be eliminated as her codefendant. See majority at 846. Additionally, throughout the rest of Fisher’s statement when she described the men at Steele’s house discussing the robbery, she either referred to Steele by name or referred to the group of men as “they.” See 14 VTP (Aug. 8, 2012) at 1616-30, 1637-47. It is unclear from these statements how many men she was referring to, and none of these statements obviously refers to Trosclair, as the majority concludes.
¶36 Finally, the majority finds “troubling” that Tros-clair’s first name is used twice in Fisher’s statement, which “makes it more likely that the jury would conclude ‘the first guy’ refers to Trosclair.” Majority at 846. I disagree. By naming Trosclair, the jury may likely conclude “the first guy” must refer to someone other than Trosclair. Why else would Fisher refer to Trosclair by name in some places and not in others? Furthermore, defense counsel for both Fisher and Trosclair jointly moved the court to have the redactions replaced with Trosclair’s first name in those two places. 9 VTP (July 31, 2012) at 1033-35. If it was error to do so, then the error was invited and should not be reviewed on appeal. State v. Henderson, 114 Wn.2d 867, 871, 792 P.2d 514 (1990) (quoting State v. Boyer, 91 Wn.2d 342, 345, 588 P.2d 1151 (1979)).
¶37 Without “powerfully incriminating” evidence against Trosclair in the redacted statement, the redactions did not violate Trosclair’s confrontation rights. Fisher did not present sufficient evidence to support the affirmative defense instruction. Accordingly, I concur with the majority in affirming Trosclair’s conviction and dissent on its reversal of Fisher’s conviction.
Yu, J., concurs with González, J.
Reconsideration denied September 7, 2016.